Name: Commission Regulation (EC) NoÃ 2022/2005 of 12 December 2005 amending Regulation (EC) NoÃ 14/2004 as regards the forecast supply balances for various agricultural products for the outermost regions
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  regions and regional policy;  overseas countries and territories;  economic policy;  agricultural activity
 Date Published: nan

 13.12.2005 EN Official Journal of the European Union L 326/3 COMMISSION REGULATION (EC) No 2022/2005 of 12 December 2005 amending Regulation (EC) No 14/2004 as regards the forecast supply balances for various agricultural products for the outermost regions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and No 3763/91 (Poseidom) (1), and in particular Article 3(6) thereof, Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) (2), and in particular Articles 3(6) and 4(5) thereof, Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) (3), and in particular Articles 3(6) and 4(5) thereof, Whereas: (1) Commission Regulation (EC) No 14/2004 of 30 December 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 (4) establishes forecast supply balances and fixes the Community aid. (2) Current implementation of the annual supply balances for various products for the French overseas departments, the Azores and Madeira, and the Canary Islands shows that the quantities set for supplies of the above products are below requirements owing to unexpectedly higher demand. (3) The quantities and descriptions of these products should be brought into line with actual needs in the outermost regions concerned. (4) Regulation (EC) No 14/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 14/2004 is hereby amended as follows: 1. Parts 1 and 3 of Annex I are replaced by the text in Annex I to this Regulation. 2. Part 7 of Annex III is replaced by the text in Annex II to this Regulation. 3. Parts 4 and 11 of Annex V are replaced by the text in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 21.7.2001, p. 11. Regulation as last amended by Regulation (EC) No 1690/2004 (OJ L 305, 1.10.2004, p. 1). (2) OJ L 198, 21.7.2001, p. 26. Regulation as last amended by Regulation (EC) No 1690/2004. (3) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1690/2004. (4) OJ L 3, 7.1.2004, p. 6. Regulation as last amended by Regulation (EC) No 936/2005 (OJ L 158, 21.6.2005, p. 6). ANNEX I Part 1 Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops and dried fodder Forecast supply balance and Community aid for the supply of Community products per calendar year Department Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Guadeloupe common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 56 400  42 (1) French Guiana common wheat, barley, maize, products intended as animal feed and malt 1001 90, 1003 00, 1005 90, 2309 90 31, 2309 90 41, 2309 90 51, 2309 90 33, 2309 90 43, 2309 90 53 and 1107 10 7 400  52 (1) Martinique common wheat, barley, maize, groats and meal of durum wheat, oats and malt 1001 90, 1003 00, 1005 90, 1103 11, 1004 00 and 1107 10 52 000  42 (1) RÃ ©union common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 188 000  48 (1) Part 3 Processed fruit and vegetable products Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Department Quantity (tonnes) Aid (EUR/tonne) I II III Fruit purÃ ©e obtained by cooking, whether or not containing added sugar or other sweetening matter, for processing ex 2007 All 100  395  Fruit pulp otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included, for processing ex 2008 French Guiana 1 060  586  Guadeloupe  408  Martinique  408  RÃ ©union  456  Concentrated fruit juices (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex 2009 French Guiana 635 727 Martinique  311 (2) RÃ ©union  311 Guadeloupe  311 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 All 100  91 (2) (1) The aid is equal to the refund on products falling within the same CN code, granted under Article 7 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7). (2) The aid is equal to the refund on products falling within the same CN code, granted under Article 16 of Council Regulation (EC) No 2201/96 (OJ L 297, 21.11.1996, p. 29). ANNEX II Part 7 Beef and veal sector Forecast supply balance and Community aid for the supply of Community products per calendar year MADEIRA Description Code (1) Quantity (tonnes) Aid (EUR/tonne) I II III Meat:  meat of bovines, fresh or chilled 0210 0201 10 00 9110 (1) 0201 10 00 9120 0201 10 00 9130 (1) 0201 10 00 9140 0201 20 20 9110 (1) 0201 20 20 9120 0201 20 30 9110 (1) 0201 20 30 9120 0201 20 50 9110 (1) 0201 20 50 9120 0201 20 50 9130 (1) 0201 20 50 9140 0201 20 90 9700 5 050 153 171 (2) 0201 30 00 9100 (2) (6) 0201 30 00 9120 (2) (6) 0201 30 00 9060 (6) 123 141 (2)  meat of bovines, frozen 0202 0202 10 00 9100 0202 10 00 9900 0202 20 10 9000 0202 20 30 9000 0202 20 50 9100 0202 20 50 9900 0202 20 90 9100 1 083 119 137 (2) 0202 30 90 9200 (6) 95 113 (2) (1) The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. (2) The aid is equal to the refund on products falling within the same CN code granted under Article 33 of Regulation (EC) No 1254/1999. Where the refunds granted under Article 33 of that Regulation have more than one rate, the amount of aid shall be equal to the amount of the refund for products falling within the same code under the agricultural product nomenclature for export refunds for destination B03 in force at the time the aid application is submitted. ANNEX III Part 4 Products processed from fruit and vegetables Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Jams, fruit jellies, marmalades, fruit purÃ ©e and fruit pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter:  Preparations other than homogenised, containing fruit other than citrus fruit 2007 99 4 250 (1) 125 143  Fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 16 850 (2) 108 126  pineapples 2008 20  citrus fruit 2008 30  pears 2008 40  apricots 2008 50  peaches 2008 70  strawberries 2008 80  other, including mixtures, other than those of subheading 2008 19  mixtures 2008 92  other 2008 99 Part 11 Dairy products Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III (3) Milk and cream, not concentrated nor containing added sugar or other or other sweetening matter (4) 0401 125 000 (5) 41 59 (6) Milk and cream, concentrated or containing added sugar or other or other sweetening matter (4) 0402 24 600 (7) 41 59 (6) Milk and cream, concentrated or containing added sugar or other or other sweetening matter of a non-fat milk solid content of 15 % or more by weight and a fat content by weight not exceeding 3 % (8) 0402 91 19 9310  97  Butter and other fats and oils derived from milk; dairy spreads (2) 0405 4 000 72 90 (6) Cheese (4) 0406 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 76 0406 90 78 0406 90 79 0406 90 81 15 000 72 90 (6) 0406 90 86 0406 90 87 0406 90 88 1 900 Fat-free milk preparations 1901 90 99 800 59 (9) Milk preparations for children containing no milk fat etc. 2106 90 92 45 (1) Including 750 tonnes for the products intended for processing and/or packaging. (2) Including 6 300 tonnes for the products intended for processing and/or packaging. (3) In EUR/100 kg net weight, unless otherwise specified. (4) The products concerned and the related footnotes are the same as those covered by the Commission Regulation fixing the export refunds under Article 31 of Regulation (EC) No 1255/1999. (5) Including 1 300 tonnes for the processing and/or packaging sector. (6) The amount shall be equal to the refund for product falling within the same CN code granted pursuant to Article 31 of Regulation (EC) No 1255/1999. Where the refunds granted pursuant to Article 31 of that Regulation have more than one rate as defined in Article 2(1)(e) and 2(1)(1) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11), the amount shall be equal to the highest amount of the refund for products falling within the same CN code (Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). However for the butter awarded in accordance with Regulation (EC) No 2571/97, the amount shall be as indicated in column II. (7) To be allocated as follows:  7 250 tonnes falling within CN codes 0402 91 and/or 0402 99 for direct consumption,  5 350 tonnes falling within CN codes 0402 91 and/or 0402 99 for the processing and/or packaging sector,  12 000 tonnes falling within CN codes 0402 10 and/or 0402 21 for the processing and/or packaging sector. (8) Where the milk protein content (nitrogen content Ã  6,38) in the non-fatty milk solid of a product under this position is less than 34 %, no aid shall be granted. Where the water content by weight of the powdered products under this position is greater than 5 %, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose the minimum milk protein content in the non-fatty milk solid, and the maximum water content for powdered products. (9) The amount shall be equal to the refund set in the Commission Regulation fixing the refund rates applicable to certain milk products exported in the goods not covered by Annex I, granted under Regulation (EC) No 1520/2000.